DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because S260 in fig. 6 has a typo with the spelling of “increase.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 6, 7, and 10 are objected to because of the following informalities:
Claim 1 recites, “wherein the controller is configured to detect presence and intensity of welding light from the light sensor” (lns. 41–42). Because the claim earlier explains that the “controller [is] configured to count presence [and] intensity . . . detected by . . . the light sensor,” this passage should be amended to reflect the same construction of what counts and what detects.
Claim 1 recites “a number of times tack welding is performed to measure spot welds per minutes” (ln. 30). The Office sees a distinction here between “tack welding” and “spot welds.” Claim 1 later references an “operation time of spot welding” (lns. 42–43), but based on the earlier formulation, it seems that this should recite “tack welding.” Claim 6 has the same issue with “spot welding” (ln. 16).
The claims are generally replete with terms without articles that should have them. The Office asks Applicant to look over the claims to provide articles where they are appropriate and absent. Either article will do if the term is referring to something that is different with each welding process—though the article chosen should be consistent—but the definite article should be used where the term in a later part of the claim must be referring to the same aspect of the same welding process mentioned earlier. Because of the extent of amendments already being required by the objections and rejections of this Office action, the Office declines to provide a lengthy list of the terms as it is likely to be largely moot after expected amendments.
Claim 2 recites, “wherein setting of the welding conditions comprises,” followed by a list of welding conditions. The language here is inarticulate, as the list is directed to the welding conditions, and not to the setting. The claim should be amended to recite, “the welding conditions to be set comprises.”
Claims 2, 7, and 10 are objected to due to dependency upon objected-to claims.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, first, “weld time” (first on ln. 13). Claim 1 later recites “actual weld time” (ln. 31; see also the last line of the claim), as well as “operation time of continuous welding” (first on fourth-to-last line). Claim 6 also recites “actual welding time” three times, and “operation time of continuous welding” twice. These limitations render the claim indefinite because it’s unclear if they refer to the same concept or not. Unfortunately, the specification does not seem to offer clarity on this issue.
Claim 1 recites “a dial-type operation unit configured to . . . input information on . . . a previous welding state” (lns. 39–40). The limitation renders the claim indefinite because it’s not clear how the unit allows for the input of information on a previous welding state, as it seems that any information would have to inputted before a subsequent welding state.
Claim 1 recites, “wherein the controller is configured to detect presence and intensity of welding light from the light sensor” (lns. 41–42). However, the claim earlier recites, “a controller configured to count presence, intensity, and elapsed time of welding light, detected by the welding sensor or the light sensor.” The specification seems to consistently mention these two—the welding sensor and the light sensor—as equivalents, leaving a reader in doubt as to why the welding sensor is left out in this instance.
Claim 1 recites “cumulative number” and “cumulative time” numerous times in its last three lines. Claim 6 also recites “cumulative number” and “cumulative time” in its second-to-last section. The specification never explicitly states what this “cumulative number” or “cumulative time” are of, nor what the difference between the “number” and the “time” is. While this seems to relate to the number of spot welds and some sort of welding time, it’s involves too much guesswork. Applicant may explain what these terms mean amendment, argument, or both.
Claim 1 recites, first, “a setting unit configured to receive a setting value and a manipulation command” (lns. 23–24). Claim 1 then later recites, “wherein the setting unit is configured to input a plurality of welding conditions” (lns. 28–29). Paras. 15 and 48 of the submitted specification seems to delineate the welding conditions from any setting values or manipulation commands by describing them as different types of welding. However, both para. 19 of the submitted specification and dependent claim 7 also describe “a type and thickness of an iron plate as a welding target” as a welding condition. Given the evidently broad scope of “welding conditions,” it’s unclear what the scope of the “setting value” is supposed to be.
Claims 2 and 10 are rejected due to dependency upon a rejected claim.

Allowable Subject Matter
Claims 1, 2, 6, 7, and 10 would be allowable if rewritten or amended to overcome the objections, as well as the rejections under 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant argues that Becker does not disclose measuring a number of times tack welding is performed (pg. 9 of the recently submitted Remarks). The Office disagrees. Becker’s own suggestions that tack welds may not be included in the number of welding arcs, and that tack welds may be excluded from the total arc weld duration, do not mean that they are required to be excluded.
Nonetheless, the Office has reviewed the rejection of record and found other deficiencies. Becker does not properly disclose a grind mode conversion switch, separate from a setting selection switch, that initiates a grind mode, and converts a current mode into a welding mode when a grinding operation is terminated according to a predetermined condition. A user performing these functions is not adequate to read on the claim, which clearly suggests that the condition is determined in advance by the setting unit and control device. Huh (US Pub. 2011/0156989) is relevant for disclosing a welding helmet with sequentially performed modes.
The Office further grants that Becker’s suggestion that the tack weld number and time be excluded makes it less appropriate to cite to the number and time being included in conjunction with other prior art to make any arguments for obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huh (US Pub. 2013/0340141), Yang (US Pub. 2015/0135389).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/               Primary Examiner, Art Unit 3761